WOOD, J.
The first question presented is, can an equitable interest in land be the subject of a mortgage ? The respondent contends it cannot — we think it can. The next question urged is, whether the sale by order of chancery basso changed the subject •as to destroy the lien of the mortgagee ? The assignee takes the property as the insolvent held it — he stands in the debtor’s shoes. If the sale had been made by the insolvent, the question would hardly have been made. We are then asked if there be any remedy except by application to the chancellor under the decree of sale for a distribution ? Perhaps the chancellor would admit the complainant’s application for a distribution in that suit, but, be that as may, the complainant was not a party nor privy to that suit, and cannot be bound by that decree. He now applies to us in a matter of trust to direct the disposition of the trust fund.
Decree for the complainant.